Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 4 and 19 are objected to because of the following informalities:  
Claim 4 recites “received form” in line 2, which Examiner believes to be a typographical error.
Claim 19 includes a period in line 2, which Examiner believes was intended to be a comma. Applicant is reminded that claims must be a single sentence.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 8-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 8-17 are drawn to a method and claims 18-20 are drawn to a system, each of which is within the four statutory categories. 

Step 2A(1)
Claim 1 recites, in part, performing the steps of
displaying real-time data regarding patient compliance with a prescribed treatment protocol by individual and by group;
displaying real-time data regarding sales of medication and supplements to patients with a prescribed treatment protocol by individual and by group;
displaying real-time data regarding patient-derived revenue by individual and by group;
allowing the healthcare practitioner to sort and view patients and related statistics using any of the data above; and
providing a communication functionality that allows the healthcare practitioner to communicate directly with their patients;
allowing the patient to enter his compliance with a prescribed treatment protocol;
allowing the patient to communicate directly with their healthcare practitioner;
allowing the patient to purchase medication and supplements associated with their prescribed treatment protocol;
storing a user profile for each healthcare practitioner and each patient;
storing and serving any data; and
providing a communications platform for allowing any healthcare practitioner to communicate directly with patients.

These steps amount to managing personal behavior or relationships or interactions between people, and therefore fall within the scope of an abstract idea in the form of a certain method of organizing human activity. Fundamentally the process is that of providing and arranging various types of real-time data, such as patient compliance and patient-derived revenue, to a healthcare practitioner, facilitating communication between healthcare practitioners and patients, allowing patients to provide various types of data such as compliance as well as to purchase health products associated with their treatment, and storing data such as patient and provider profiles. Each of these elements manages either the personal behavior of the healthcare practitioner or patient, or manages interactions between the healthcare practitioner and the patient.

Claim 8 recites, in part, performing the steps of:
receiving a first plurality of real time data associated with a prescribed treatment protocol;
generating one or more analyses based on the first plurality of real time data;
displaying the one or more analyses;
establishing a secure communication channel that allows the healthcare practitioner to communicate directly with their patients; and
receiving a second plurality of real time data, wherein the second plurality of real-time data is associated with one or more compliances with the prescribed treatment protocol.
 
 These steps amount to managing personal behavior or relationships or interactions between people, and therefore fall within the scope of an abstract idea in the form of a certain method of organizing human activity. Fundamentally the process is that of receiving and analyzing treatment protocol data and displaying the results, enabling communication between healthcare practitioners and patients, and receiving other data associated with the treatment protocol. These elements amount to managing the behavior of a user by providing analyzed treatment protocol data and collecting other compliance data, as well as managing interactions between the healthcare practitioner and the patient.

Independent claim 18 recites limitations to those in claim 8 and also recites an abstract idea under the same analysis. 

Step 2A(2)
This judicial exception is not integrated into a practical application because the additional elements within the claims only amount to: 

A.	Instructions to Implement the Judicial Exception. MPEP 2106.05(f) 
Claim 1 additionally recites a) an application executed by a healthcare practitioner, where the application is recited as performing the function of providing dashboards that display each of the data regarding patient compliance with a prescribed treatment protocol, the data regarding sales of medication and supplements to patients with a prescribed treatment protocol, the data regarding patient-derived revenue by individual and by group, as well as sorting and displaying the patients and related statistics, b) a mobile application executed by a patient, where the mobile application is recited as performing the function of providing interfaces to allow the patient to enter his compliance, to communicate directly with their healthcare practitioner, to link or sync their mobile application with other health devices/trackers, and to purchase medication and supplements associated with their prescribed treatment protocol, and c) a central server connected to the application and the mobile application, where the central server is recited as performing the functions of storing the profiles for the healthcare practitioners and patients, storing and serving the displayed types of data, and providing the communications platform.

Claim 8 additionally recites a) a medical network recited as performing the functions of communicating the received first and second plurality of real-time data and establishing the secure communication channel, b) a user interface recited as performing the function of displaying the analyses, and c) one or more computing devices recited as performing the method.

Claim 18 additionally recites one or more servers as performing each of the recited functions such as receiving the first and second plurality of real-time data, generating and displaying the analyses, and establishing the communication channel.

Paragraphs 23, 24, 52, and 53 of the specification as originally filed describe computing devices associated with a healthcare practitioner and patient as any of a number of different processor-based computing devices having interfaces such as laptops, smartphones, and desktop computers, and which execute software applications. Paragraphs 31 and 32 provide descriptions of respective software applications operating on patient and healthcare practitioner devices broadly in terms of the functions provided by the software. Each of the application executed by the healthcare practitioner, the mobile application executed by the patient, and one or more computing devices are therefore given their broadest reasonable interpretation as generic computing devices and software.

Paragraphs 23, 26, and 27 describe a server connected to the computing devices as a computing device having a database or repository which stores information related to patients and healthcare providers and which transmits communication and multimedia information. Given the breadth of disclosure of the server, the server is given its broadest reasonable interpretation as a generic computing device.

Paragraphs 23 and 25 describe a network connecting the computing devices as including a number of different types of networks such as wired networks, wireless networks such as WiFi, the Internet, and cellular networks. The network is therefore given its broadest reasonable interpretation as a generic computer network.

Each of the recited application executed by a healthcare practitioner, mobile application executed by a patient, central server, medical network, user interface, one or more computing devices, and server therefore only amount to mere instructions to implement the functions within the abstract idea using generic computing elements. For example, the recited applications only amount to instructions to implement data display, data collection, and data communication functions using software executed by generic computing devices, and the recited server only amounts to instructions to implement data storage and communications using a generic computing device. These elements are therefore not sufficient to integrate the abstract idea into a practical application.

B.	Insignificant Extra-Solution Activity. MPEP 2106.05(g)
Claim 1 further recites allowing the patient to link or sync their mobile application with other health devices/trackers. However, this limitation only amounts to insignificant extra-solution activity on the basis that it is only nominally or tangentially related to the inventive concept of the claim. Examiner notes that the claims do not recite actually using any link or synchronization between a mobile application and other health devices/trackers as part of any further function. This limitation is therefore not sufficient to integrate the abstract idea into a practical application.

The above claims, as a whole, are therefore directed to an abstract idea.

Step 2B
The present claims do not include additional elements that are sufficient to amount to more than the abstract idea because the additional elements or combination of elements amount to no more than a recitation of:
A.	Instructions to Implement the Judicial Exception. MPEP 2106.05(f)
As explained above, claims 1, 8, and 18 only recite the application executed by a healthcare practitioner, the mobile application executed by a patient, the central server, the medical network, the user interface, the one or more computing devices, and the server as tools for performing the steps of the abstract idea, and mere instructions to perform the abstract idea using a computer is not sufficient to amount to significantly more than the abstract idea. MPEP 2106.05(f)

B.	Insignificant Extra-Solution Activity. MPEP 2106.05(g)
Likewise as explained above, the recitation of allowing the patient to link or sync their mobile application with other health devices/trackers in claim 1 only amounts to insignificant extra-solution activity on the basis that it is only nominally or tangentially related to the inventive concept of the claim. Examiner notes that the claims do not recite actually using any link or synchronization between a mobile application and other health devices/trackers as part of any further function. This limitation is therefore not sufficient to integrate the abstract idea into a practical application.

C. 	Well-Understood, Routine and Conventional Activities. MPEP 2106.05(d) 
In addition to amounting to insignificant extra-solution activity, the limitation reciting allowing the patient to link or sync their mobile application with other health devices/trackers in claim 1 only amounts to well-understood, routine and conventional activity. This limitation only constitutes a form of receiving or transmitting data over a network between devices, and is therefore not sufficient to integrate the abstract idea into a practical application.

Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. Their collective functions merely provide conventional computer implementation.

Depending Claims
Claim 2 additionally recites wherein the application executed by the healthcare practitioner is an application executing on a desktop computer or a mobile computing device.
As cited above, paragraphs 23, 24, 52, and 53 of the specification describe a computing device associated with a healthcare practitioner as any of a number of different processor-based computing devices having interfaces such as laptops, smartphones, and desktop computers, and which execute software applications. Paragraphs 31 and 32 provide descriptions of software applications operating on healthcare practitioner devices broadly in terms of the functions provided by the software. The application executed by the healthcare practitioner, the desktop computer, and the mobile computing device are therefore given their broadest reasonable interpretation as generic computing devices and software.
These elements only amount to mere instructions to implement the functions within the abstract idea using generic computing elements, in this case using generic computing hardware to execute an application, and are therefore not sufficient to integrate the abstract idea into a practical application or amount to significantly more than the abstract idea.

Claim 3 additionally recites wherein the desktop computer or the mobile computing device is communicatively coupled with a communications network, such as the Internet
As cited above, paragraphs 23 and 25 describe a network connecting the computing devices as including a number of different types of networks such as wired networks, wireless networks such as WiFi, the Internet, and cellular networks. The network is therefore given its broadest reasonable interpretation as a generic computer network. The desktop computer and mobile computing device are likewise construed as generic computing devices based on the rationale provided above.
These elements only amount to mere instructions to implement functions using generic computing elements, in this case connecting computing devices to a generic network, and are therefore not sufficient to integrate the abstract idea into a practical application or amount to significantly more than the abstract idea.

Claim 4 recites updating the displayed information based on received updated information. These limitations fall within the scope of the abstract idea as set out above. 
Claim 4 additionally recites the application executed by the healthcare practitioner as updating the displayed information and the central server as providing the updated information.
As cited above, paragraph 31 provides descriptions of software applications operating on healthcare practitioner devices broadly in terms of the functions provided by the software. The application executed by the healthcare practitioner is therefore given its broadest reasonable interpretation as generic computing devices and software.
Paragraphs 23, 26, and 27 describe a server connected to the computing devices as a computing device having a database or repository which stores information related to patients and healthcare providers. The server is likewise given its broadest reasonable interpretation as a generic computing device.
These elements only amount to mere instructions to implement the functions within the abstract idea using generic computing elements, in this case using software to update displayed information and a server device to provide the updated information, and are therefore not sufficient to integrate the abstract idea into a practical application or amount to significantly more than the abstract idea.

Claim 5 additionally recites wherein the mobile application executed by the patient is a mobile application executing on a smartphone. 
As cited above, paragraphs 24 and 32 provide descriptions of a mobile application operating on a patient mobile device broadly in terms of the functions provided by the software as well as listing smartphones as a type of mobile device.
This element only amounts to mere instructions to implement functions using generic computing elements, in this case using a smartphone to execute a mobile application executed by patient, and is therefore not sufficient to integrate the abstract idea into a practical application or amount to significantly more than the abstract idea.

Claim 6 additionally recites wherein the smartphone is communicatively coupled with the communications network.
As cited above, paragraphs 24 and 53 list a smartphone as one of a plurality of potential computing devices having a processor, memory, and program modules, and paragraphs 23 and 25 describe a network connecting the computing devices as including a number of different types of networks such as wired networks, wireless networks such as WiFi, the Internet, and cellular networks. The network is therefore given its broadest reasonable interpretation as a generic computer network and the smartphone is given a broadest reasonable interpretation as a generic smartphone device.
This element only amounts to mere instructions to implement functions using generic computing elements, i.e. connecting a smartphone to a communications network, and is therefore not sufficient to integrate the abstract idea into a practical application or amount to significantly more than the abstract idea.

Claim 7 recites wherein the entered compliance information is transmitted. These limitations fall within the scope of the abstract idea as set out above. 
Claim 7 additionally recites the mobile application as used to enter the compliance information and the central server as receiving the transmitted compliance information.
As cited above, paragraph 32 describes a mobile application executed by a patient broadly in terms of the functions provided by the software. Paragraphs 23, 26, and 27 describe a server connected to the computing devices as a computing device having a database or repository which stores information related to patients and healthcare providers. The mobile application and central server are therefore given their broadest reasonable interpretation as generic computing devices and software.
These elements only amount to mere instructions to implement functions within the abstract idea using generic computing elements, in this case using software to receive the compliance information and a server to receive the transmitted information, and are therefore not sufficient to integrate the abstract idea into a practical application or amount to significantly more than the abstract idea.

Claim 9 recites storing the second plurality of real time data. These limitations fall within the scope of the abstract idea as set out above. 
Claim 9 additionally recites a centralized server communicatively coupled with the medical network as performing the function of storing the data.
As cited above, paragraphs 23, 26, and 27 describe a server connected to the computing devices and a network as a computing device having a database or repository which stores information related to patients and healthcare providers, and paragraphs 23 and 25 describe a network connecting the computing devices as including a number of different types of networks such as wired networks, wireless networks such as WiFi, the Internet, and cellular networks. The centralized server and medical network are therefore given their broadest reasonable interpretation as a generic computing device and network.
These elements only amount to mere instructions to implement functions within the abstract idea using generic computing elements, in this case using a server and network to store data, and are therefore not sufficient to integrate the abstract idea into a practical application or amount to significantly more than the abstract idea.

Claim 10 additionally recites wherein the one or more computing devices are communicatively coupled with the medical network via a communications network, such as the Internet.
As cited above, paragraphs 23, 24, 52, and 53 of the specification describe computing devices as any of a number of different processor-based computing devices having interfaces such as laptops, smartphones, and desktop computers. Paragraphs 23 and 25 describe a network connecting the computing devices as including a number of different types of networks such as wired networks, wireless networks such as WiFi, the Internet, and cellular networks. The network is therefore given its broadest reasonable interpretation as a generic computer network. The desktop computer and mobile computing device are likewise construed as generic computing devices based on the rationale provided above.
These elements only amount to mere instructions to implement functions using generic computing elements, in this case connecting computing devices to a generic network, and are therefore not sufficient to integrate the abstract idea into a practical application or amount to significantly more than the abstract idea.

Claim 11 recites wherein the second plurality of real time data includes a plurality of biological data. This limitation falls within the scope of the abstract idea as set out above. 
Claim 11 additionally recites a health device associated with a patient as performing the function of providing the plurality of biological data.
Paragraphs 24 and 51 describe the computing devices as including wearables such as smartwatches, smart bracelets, and other devices having sensors which measure biological data of the patient. The health device is therefore given its broadest reasonable interpretation as a generic sensor device.
This element only amounts to mere instructions to implement functions using generic computing elements, i.e. collecting biological data using a sensor device associated with a patient, and is therefore not sufficient to integrate the abstract idea into a practical application or amount to significantly more than the abstract idea.

Claim 12 recites wherein the medical network comprises one or more applications configured to be executed on the one or more computing devices, wherein at least one application is a mobile application
Paragraphs 23, 24, 52, and 53 of the specification describe computing devices associated with a healthcare practitioner and patient as any of a number of different processor-based computing devices having interfaces such as laptops, smartphones, and desktop computers, and which execute software applications and are connected via a network. Paragraphs 31 and 32 provide descriptions of respective software applications operating on patient and healthcare practitioner devices broadly in terms of the functions provided by the software. The applications including at least one mobile application and the network are therefore given their broadest reasonable interpretation as generic computing devices and software.
These elements only amount to mere instructions to implement functions using generic computing elements, i.e. using a computing device to executing one or more applications including a mobile application, and are therefore not sufficient to integrate the abstract idea into a practical application or amount to significantly more than the abstract idea.

Claim 13 recites wherein the mobile application is configured to be executed by a healthcare practitioner associated with the prescribed treatment protocol.
Paragraphs 23, 24, and 53 of the specification describe computing devices associated with a healthcare practitioner as any of a number of different processor-based computing devices having interfaces such as laptops and smartphones, and which execute software applications. Paragraph 31 describes software applications operating on healthcare practitioner devices broadly in terms of the functions provided by the software. The mobile application is therefore given its broadest reasonable interpretation as software.
This element only amounts to mere instructions to implement functions using generic computing elements, i.e. using a mobile application to interface with a healthcare practitioner associated with the treatment protocol, and is therefore not sufficient to integrate the abstract idea into a practical application or amount to significantly more than the abstract idea.

Claim 14 recites wherein the mobile application is configured to be executed by a patient associated with the prescribed treatment protocol based on the one or more analyses.
Paragraphs 23, 24, and 53 of the specification describe computing devices associated with a healthcare practitioner as any of a number of different processor-based computing devices having interfaces such as laptops and smartphones, and which execute software applications. Paragraph 32 describes mobile software applications operating on patient devices broadly in terms of the functions provided by the software. The mobile application is therefore given its broadest reasonable interpretation as software.
This element only amounts to mere instructions to implement functions using generic computing elements, i.e. using a mobile application to interface with a patient associated with the prescribed treatment protocol, and is therefore not sufficient to integrate the abstract idea into a practical application or amount to significantly more than the abstract idea.

Claim 15 recites storing and updating a user profile for each healthcare practitioner and each patient. These limitations fall within the scope of the abstract idea as set out above.
Claim 15 additionally recites wherein the medical network further comprises at least one server, wherein the at least one server is communicatively coupled to the one or more applications, and where the server is recited as performing the function of storing and updating the user profile for each healthcare practitioner and each patient.
Paragraphs 23, 27, and 32 describe a server connected to the computing devices as a computing device having a database or repository connected to a network which stores profile information related to patients and healthcare providers. Given the breadth of disclosure of the server, the server is given its broadest reasonable interpretation as a generic computing device.
These elements only amount to mere instructions to implement functions using generic computing elements, i.e. using a server connected to a network to store and update the profile information, and are therefore not sufficient to integrate the abstract idea into a practical application or amount to significantly more than the abstract idea.

Claim 16 recites displaying the secure communication channel. This limitation falls within the scope of the abstract idea as set out above. 
Claim 16 additionally recites one or more user interfaces associated with the one or more computing devices as performing the function of displaying the secure communication channel.
Paragraphs 23, 24, 52, and 53 of the specification describe computing devices associated with a healthcare practitioner and patient as encompassing a plurality of different processor-based computing devices having interfaces. Paragraphs 32 and 40 provide general descriptions of interfaces which display communications between healthcare providers and patients. The interfaces and computing devices used to display the secure communication channel are therefore given their broadest reasonable interpretation as generic computing devices displaying graphic interfaces.
These elements only amount to mere instructions to implement functions using generic computing elements, i.e. using an interface on a computing device to display a communication, and are therefore not sufficient to integrate the abstract idea into a practical application or amount to significantly more than the abstract idea.

Claim 17 recites wherein at least one of the computing devices is configured to provide the second plurality of real time data to the medical network. 
Paragraphs 23, 24, 52, and 53 of the specification describe computing devices associated with a healthcare practitioner and patient as encompassing a plurality of different processor-based computing devices. Paragraphs 24, 29, 32, and 51 describe a patient entering compliance information into computing devices, as well as the computing devices including wearables such as smartwatches, smart bracelets, and other devices having sensors which measure biological data of the patient. The computing device is therefore given its broadest reasonable interpretation as a generic computing device and/or sensor device.
This element only amounts to mere instructions to implement functions using generic computing elements, i.e. collecting data using a computing device, and is therefore not sufficient to integrate the abstract idea into a practical application or amount to significantly more than the abstract idea.

Claim 19 recites a medical network communicatively coupled to the at least one server and one or more computing devices via a communications network, wherein the one or more computing devices are configured to be associated with a healthcare practitioner and a patient
As cited above, paragraphs 23, 24, 52, and 53 of the specification describe computing devices associated with a healthcare provider or patient as any of a number of different processor-based computing devices having interfaces such as laptops, smartphones, and desktop computers. Paragraphs 23 and 25 describe a network connecting the computing devices as including a number of different types of networks such as wired networks, wireless networks such as WiFi, the Internet, and cellular networks. The network is therefore given its broadest reasonable interpretation as a generic computer network. The computing devices are likewise construed as generic computing devices based on the rationale provided above.
These elements only amount to mere instructions to implement functions using generic computing elements, in this case connecting computing devices associated with the healthcare practitioner and patient to a network, and are therefore not sufficient to integrate the abstract idea into a practical application or amount to significantly more than the abstract idea.

Claim 20 recites storing and updating a user profile for each healthcare practitioner and each patient based on the one or more compliances with the prescribed treatment protocol. These limitations fall within the scope of the abstract idea as set out above.
Claim 20 additionally the at least one server as performing the function of storing and updating the user profiles.
Paragraphs 23, 27, and 32 describe a server connected to the computing devices as a computing device having a database or repository connected to a network which stores profile information related to patients and healthcare providers. Given the breadth of disclosure of the server, the server is given its broadest reasonable interpretation as a generic computing device.
These elements only amount to mere instructions to implement functions using generic computing elements, i.e. using a server connected to a network to store and update the profile information, and are therefore not sufficient to integrate the abstract idea into a practical application or amount to significantly more than the abstract idea.


Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.
Claims 1-20 are therefore rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

With respect to claim 1, Examiner is unable to determine the metes and bounds of the claim based on the recitation of “other health devices/trackers” in line 21. Specifically, it is not clear whether “devices/trackers” is intended to recite health devices and health trackers in the alternative or to require both. For purposes of the present examination, Examiner has construed the claim as reciting health devices or health trackers.
With further respect to claim 1, Examiner is unable to determine the metes and bounds of the claim based on the recitation of “any healthcare practitioner” in line 28. Specifically, it is not clear whether “any” is referring to healthcare practitioners using applications as referenced in line 3, or if it is referring to any and all healthcare practitioners without restriction to those using the system. Examiner requests that Applicant clarify the scope of the term “any healthcare practitioner.”
Claims 2-7 inherit the deficiencies of claim 1 through dependency and are likewise rejected.

Regarding claims 3 and 10, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). Specifically, the recitation of a communications network “such as the Internet” makes it unclear whether the communications network is intended to be limited to the Internet or how the exemplary language is intended to affect or limit the scope of the recited communications network.

Claim 6 recites the limitation "the communications network" in lines 1 and 2.  There is insufficient antecedent basis for this limitation in the claim because the claim does not previously recite a communications network.

With respect to claim 8, Examiner is unable to determine the metes and bounds of the claim based on the recitation of “the system comprising” in line 2. Specifically, none of the subsequent limitations recite system components, and instead recite steps of a method. For purposes of the present examination, Examiner has construed the above limitation as reciting “the method comprising”.
Claims 9-17 inherit the deficiencies of claim 8 through dependency and are likewise rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Panch et al (US 9,805,163) in view of Chu et al (US Patent Application Publication 2016/0026773), Cheng et al (US Patent Application Publication 2017/0238881), and Eberting (US Patent Application Publication 2017/0329922).

With respect to claim 1, Panch discloses the claimed system for use by healthcare practitioners and patients for increasing compliance with a prescribed treatment protocol, the system comprising:
an application executed by a healthcare practitioner (Figures 3 and 4, Column 8 lines 28-33, and Column 8 line 65 – Column 9 line 21 describe a server executing a program to serve a web dashboard, i.e. an application), the application configured for:
providing a dashboard that displays real-time data regarding patient compliance with a prescribed treatment protocol by individual and by group (Column 2 line 64 – Column 3 line 12, Column 8 line 65 – Column 9 line 21, Column 17 lines 24-60, and Column 18 lines 14-27 describe real-time dashboards presented to the healthcare provider which indicate compliance of both groups of patients and particular patients with treatment protocols);

providing a dashboard that allows the healthcare practitioner to sort and view patients and related statistics using any of the data above (Figures 3 and 4, Column 2 line 64 – Column 3 line 12, and Column 8 line 65 – Column 9 line 13 describe presenting patients and related statistics such as compliance and goals, and sorting the patients using that data); and 

providing a communication functionality that allows the healthcare practitioner to communicate directly with their patients (Figure 4 element 44 and Column 9 lines 13-30 describe providing an interface for the healthcare provider to send messages to patients); 

a mobile application executed by a patient, the mobile application configured for:
providing an interface to allow the patient to enter his compliance with a prescribed treatment protocol (Figures 2, 11, and 36, Column 8 lines 12-18 and 44-61, and Column 14 lines 45-56 show and describe interfaces through which a patient can enter data indicating compliance with various prescribed treatment regimens); and

providing an interface to allow the patient to communicate directly with their healthcare practitioner (Figures 12-17 show interfaces through which a patient can send messages to their healthcare provider; Column 11 lines 1-41 describes the app allowing the patient to send video, audio, and text messages to their healthcare provider); 

a central server connected to the application and the mobile application (Figure 1 element 15 and Column 8 lines 28-43 illustrate and describe a server which interfaces with the healthcare provider computer and the patient mobile app), the central server configured for:
storing a user profile for each healthcare practitioner (Figure 3 shows a practitioner dashboard having the specific practitioner’s name and credential along with a list of patients of the provider, while Column 2 line 65 – Column 36 and Column 8 line 65 – Column 9 line 17 describe the system interfacing with the practitioner’s computing system, i.e. the system stores individualized information for the practitioner) and each patient (Column 8 lines 46-57, Column 15 lines 26-33, and Column 17 lines 24-31 describe the server storing a plurality of types of patient data such as demographic data, compliance data, and regimen data, for retrieval and analysis, i.e. a profile); 

storing and serving any data related to any dashboard above (Column 2 line 64 – Column 3 line 6, Column 8 lines 29-43 and line 65 – Column 9 line 5, Column 17 lines 24-34, and Column 18 lines 14-27 describe the server storing and providing the various types of information related to the dashboards); and 

providing a communications platform for allowing any healthcare practitioner to communicate directly with patients (Column 9 lines 18-32 and Column 11 lines 1-41 describe the server acting as a platform for the patients and providers to communicate; Figures 4 and 12-17 show interfaces through which the patients and healthcare providers communicate via the server-connected app);

but does not expressly disclose:
the application executed by a healthcare practitioner: 
providing a dashboard that displays real-time data regarding sales of medication and supplements to patients with a prescribed treatment protocol by individual and by group; and 
providing a dashboard that displays real-time data regarding patient-derived revenue by individual and by group; 
the mobile application executed by a patient: 
providing an interface to allow the patient to link or sync their mobile application with other health devices/trackers; and 
providing an interface to allow the patient to purchase medication and supplements associated with their prescribed treatment protocol. 

However, Chu teaches that it was old and well known in the art of patient monitoring and communication before the effective filing date of the claimed invention to provide a dashboard that displays real-time data regarding sales of medication and supplements to patients with a prescribed treatment protocol by individual and by group and a dashboard that displays real-time data regarding patient-derived revenue by individual and by group (Figure 38, [48], [83], [265], and [268] describe drugs and supplements, referred to collectively as medication, and displaying a real-time dashboard to entities including doctors showing the value of medications refilled and dispensed to patients, i.e. patient-derived revenue ).
Therefore it would have been obvious to one of ordinary skill in the art of patient monitoring and communication before the effective filing date of the claimed invention to modify the system of Panch to provide a dashboard that displays real-time data regarding sales of medication and supplements to patients with a prescribed treatment protocol by individual and by group and a dashboard that displays real-time data regarding patient-derived revenue by individual and by group as taught by Chu since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case Panch already discloses a plurality of different dashboards provided to a healthcare provider as well as tracking patient medication usage and sorting patient data by individual and group, and including a dashboard that displays real-time data regarding sales of medication and supplements to the patients with a prescribed treatment protocol by individual and by group and a dashboard that displays real-time data regarding patient-derived revenue by individual and by group as taught by Chu would perform that same function in Panch, making the results predictable to one of ordinary skill in the art (MPEP 2143).

Cheng further teaches that it was old and well known in the art of patient monitoring and communication before the effective filing date of the claimed invention to provide an interface to allow a patient to link or sync their mobile application with other health devices/trackers (Figures 7A and 10, [38], [114], [126], [127], and [228] describe providing an interface that allows a user to synchronize a health tracker with a mobile app).
Therefore it would have been obvious to one of ordinary skill in the art of patient monitoring and communication before the effective filing date of the claimed invention to modify the system of Panch to provide an interface to allow a patient to link or sync their mobile application with other health devices/trackers as taught by Cheng since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case Panch already discloses receiving data from other health trackers (see e.g. Column 16 line 56 – Column 17 line 20), and providing an interface to allow the patient to sync or link their mobile application with the other health devices/trackers as taught by Cheng would perform that same function in Panch, making the results predictable to one of ordinary skill in the art (MPEP 2143).

Eberting lastly teaches that it was old and well known in the art of patient monitoring and communication before the effective filing date of the claimed invention to provide an interface to allow a patient to purchase medication and supplements associated with their prescribed treatment protocol ([210]-[212], [216], [307], [318], and [319] describe allowing a patient to shop for medications and supplements connected to their treatment regimen).
Therefore it would have been obvious to one of ordinary skill in the art of patient monitoring and communication before the effective filing date of the claimed invention to modify the system of Panch to provide an interface to allow the patient to purchase medication and supplements associated with their prescribed treatment protocol as taught by Eberting since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case Panch already discloses patients taking medications in connection with treatment regimens as well as providing interfaces on a mobile application, and including an interface to allow the patient to purchase medications and supplements associated with their prescribed treatment protocol as taught by Eberting would perform that same function in Panch, making the results predictable to one of ordinary skill in the art (MPEP 2143).

With respect to claim 2, Panch/Chu/Cheng/Eberting teaches the system of claim 1. Panch does not expressly disclose wherein the application executed by the healthcare practitioner is an application executing on a desktop computer or a mobile computing device. 
However, Chu teaches that it was old and well known in the art of patient monitoring and communication before the effective filing date of the claimed invention to execute an application by a healthcare practitioner on a desktop computer or a mobile computing device ([79], [82], and [190] describe doctors accessing data, including patient medication usage data, by executing applications on a mobile or desktop client).
Therefore it would have been obvious to one of ordinary skill in the art of patient monitoring and communication before the effective filing date of the claimed invention to modify the combination of Panch, Chu, Cheng, and Eberting to execute the application by the healthcare practitioner on a desktop computer or a mobile computing device as taught by Chu since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case Panch already discloses a healthcare practitioner executing an application, and executing that application on a desktop computer or mobile computing device as taught by Chu would perform that same function in Panch, Chu, Cheng, and Eberting, making the results predictable to one of ordinary skill in the art (MPEP 2143).

With respect to claim 3, Panch/Chu/Cheng/Eberting teaches the system of claim 2. Paunch does not expressly disclose wherein the desktop computer or the mobile computing device is communicatively coupled with a communications network, such as the Internet. 
However, Chu teaches that it was old and well known in the art of patient monitoring and communication before the effective filing date of the claimed invention to communicatively couple a desktop computer or mobile computing device, which is executing a healthcare practitioner application, with a communications network such as the Internet (Figure 1, [49], [75], [82], and [83] describe doctor computing systems (60) connected via PDN 55 which includes the Internet).
Therefore it would have been obvious to one of ordinary skill in the art of patient monitoring and communication before the effective filing date of the claimed invention to modify the combination of Panch, Chu, Cheng, and Eberting to communicatively couple a desktop computer or mobile computing device, which is executing a healthcare practitioner application, with a communications network such as the Internet as taught by Chu since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case Panch already discloses the healthcare practitioner using a computing device communicatively coupled with a communications network, such as the Internet as well as an application executed by the practitioner, and executing that application on a desktop computer or mobile computing device coupled to a communications network as taught by Chu would perform that same function in Panch, Chu, Cheng, and Eberting, making the results predictable to one of ordinary skill in the art (MPEP 2143).

With respect to claim 4, Panch/Chu/Cheng/Eberting teaches the system of claim 1. Panch further discloses:
wherein the application executed by the healthcare practitioner updates the dashboards it displays based on updated information received form the central server (Column 2 line 64 – Column 3 line 12, Column 8 lines 28-40 and line 65 – Column 9 line 21, Column 17 lines 15-34, and Column 23 lines 38-44 describe the server receiving ongoing patient data and using that data to provide the displayed dashboards). 

With respect to claim 5, Panch/Chu/Cheng/Eberting teaches the system of claim 1. Panch further discloses: 
wherein the mobile application executed by the patient is a mobile application executing on a smartphone (Figure 1 element 16, Column 7 lines 62-67, Column 8 lines 28-61, and Column 10 lines 10-16 describe the patient application as a dedicated application running on the patient’s mobile device, which includes a smartphone; Figures 8-17 show various application interfaces on a patient cellphone).

With respect to claim 6, Panch/Chu/Cheng/Eberting teaches the system of claim 5. Panch further discloses: 
wherein the smartphone is communicatively coupled with the communications network (Figures 1 and 43, Column 7 lines 62-67, and Column 8 lines 28-36 describe the patient smartphone as coupled to the server via a communications network).

With respect to claim 7, Panch/Chu/Cheng/Eberting teaches the system of claim 1. Panch further discloses: 
wherein the compliance information entered into the mobile application is transmitted to the central server (Column 8 lines 44-64 describe the mobile application sending the patient compliance data to the server).

Claims 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over Panch et al (US 9,805,163) in view of Chu et al (US Patent Application Publication 2016/0026773), Cheng et al (US Patent Application Publication 2017/0238881), and Eberting (US Patent Application Publication 2017/0329922).

With respect to claim 8, Panch discloses the claimed method for use by healthcare practitioners and patients for increasing compliance with a prescribed treatment protocol, the system comprising:
receiving, via a medical network, a first plurality of real time data associated with the prescribed treatment protocol (Figure 11, Column 8 lines 12-17, and Column 10 lines 56-67 describe receiving patient responses to medication prompts; Column 10 lines 20-31 and Column 13 lines 55-67 describe receiving activity data connected with a patient regimen; Column 8 lines 28-64 describe a server receiving data from the patient via a network);

generating one or more analyses based on the first plurality of real time data (Column 2 line 64 – Column 3 line 12, Column 8 line 65 – Column 9 line 21, Column 17 lines 24-60, and Column 18 lines 14-27 describe the system generating dashboards which indicate compliance of patients with treatment protocols);

displaying, via a user interface, the one or more analyses (Column 2 line 64 – Column 3 line 12, Column 8 line 65 – Column 9 line 21, Column 17 lines 24-60, and Column 18 lines 14-27 describe the real-time dashboards presented to the healthcare provider which indicate compliance of both groups of patients and particular patients with treatment protocols);

establishing, via the medical network, a communication channel that allows the healthcare practitioner to communicate directly with their patients (Figure 4 element 44 and Column 9 lines 13-30 describe providing an interface for the healthcare provider to send messages to patients); and

receiving, via the medical network, a second plurality of real time data, wherein the second plurality of real-time data is associated with one or more compliances with the prescribed treatment protocol (Figure 31, Column 9 lines 32-43, Column 14 lines 45-59, Column 16 line 60 – Column 17 line 3, and Column 24 line 64 – Column 25 line 3 describe the system receiving a plurality of types of patient physiological data related to compliance);

wherein the method is performed by one or more computing devices (Figure 1 element 15 and Column 8 lines 28-43 illustrate and describe a server which interfaces with the healthcare provider computer and the patient mobile app; Figures 3 and 4, Column 8 lines 28-33, and Column 8 line 65 – Column 9 line 21 describe the server executing a program to serve a web dashboard);

but does not expressly disclose:
the communication channel being a secure communication channel.

However, Eberting teaches that it was old and well known in the art of patient monitoring and communication before the effective filing date of the claimed invention to establish a secure communication channel that allows a healthcare practitioner to communicate directly with their patients ([108], [114], and [197] describe a medical system offering a secure messaging service for communication between healthcare practitioners and patients).
Therefore it would have been obvious to one of ordinary skill in the art of patient monitoring and communication before the effective filing date of the claimed invention to modify the system of Panch to establish a secure communication channel that allows a healthcare practitioner to communicate directly with their patients as taught by Eberting since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case Panch already discloses providing a communication channel that allows a healthcare practitioner to communicate with patients, and having that channel be a secure communication channel as taught by Chu would perform that same function in Panch, making the results predictable to one of ordinary skill in the art (MPEP 2143).

With respect to claim 9, Panch/Eberting teaches the method claim 8. Panch further discloses: 
storing the second plurality of real time data in a centralized server communicatively coupled with the medical network (Column 8 lines 46-62, Column 16 line 60 – Column 17 line 31, and Column 23 lines 11-12 describe storing the physiological data).

With respect to claim 10, Panch/Eberting teaches the method claim 8. Panch further discloses: 
wherein the one or more computing devices are communicatively coupled with the medical network via a communications network, such as the Internet (Figures 1 and 47, Column 7 line 62 – Column 8 line 3, and Column 8 lines 28-43 describe the patient and healthcare practitioner devices being connected to the Internet).

With respect to claim 11, Panch/Eberting teaches the method claim 8. Panch further discloses: 
wherein the second plurality of real time data includes a plurality of biological data received from a health device associated with a patient (Column 14 lines 45-59, Column 16 line 60 – Column 17 line 3, and Column 24 line 64 – Column 25 line 3 describe the system receiving the patient physiological data from various external health devices).

With respect to claim 12, Panch/Eberting teaches the method claim 8. Panch further discloses: 
wherein the medical network comprises one or more applications configured to be executed on the one or more computing devices, wherein at least one application is a mobile application (Figure 1 element 16, Column 7 lines 62-67, Column 8 lines 28-61, and Column 10 lines 10-16 describe the patient application as a dedicated application running on the patient’s mobile device, which includes a smartphone; Figures 8-17 show various application interfaces on a patient cellphone; Figures 3 and 4, Column 8 lines 28-33, and Column 8 line 65 – Column 9 line 21 describe a server executing a program to serve a web dashboard, i.e. an application).

With respect to claim 13, Panch/Eberting teaches the method claim 12. Panch further discloses: 
wherein the mobile application is configured to be executed by a healthcare practitioner associated with the prescribed treatment protocol (Column 7 lines 28-32, Column 8 lines 1-3, Column 17 lines 24-28, and Column 18 lines 32-43 describe an application running on the healthcare practitioner’s computer system, where a computer system is described as including mobile devices. Examiner notes that claim 13 does not describe or define any functions performed by the mobile application executed by the healthcare practitioner).

With respect to claim 14, Panch/Eberting teaches the method claim 12. Panch further discloses: 
wherein the mobile application is configured to be executed by a patient associated with the prescribed treatment protocol based on the one or more analyses (Figure 1 element 16, Column 7 lines 62-67, Column 8 lines 28-61, and Column 10 lines 10-16 describe the patient application as a dedicated application running on the patient’s mobile device, which includes a smartphone; Column 14 lines 1-17 describe the application serving various derived statistics to the patient).

With respect to claim 15, Panch/Eberting teaches the method claim 12. Panch further discloses: 
wherein the medical network further comprises at least one server, wherein the at least one server is communicatively coupled to the one or more applications (Figure 1 element 15 and Column 8 lines 28-43 illustrate and describe a server which interfaces with the healthcare provider computer and the patient mobile app) and configured for storing and updating a user profile for each healthcare practitioner and each patient (Figure 3 shows a practitioner dashboard having the specific practitioner’s name and credential along with a list of patients of the provider, while Column 2 line 65 – Column 36 and Column 8 line 65 – Column 9 line 17 describe the system interfacing with the practitioner’s computing system, i.e. the system stores individualized information for the practitioner; Column 8 lines 46-57, Column 15 lines 26-33, and Column 17 lines 24-31 describe the server storing a plurality of types of patient data such as demographic data, compliance data, and regimen data, for retrieval and analysis, i.e. a profile).

With respect to claim 16, Panch/Eberting teaches the method claim 8. Panch further discloses: 
wherein the communication channel is displayed on one or more user interfaces associated with the one or more computing devices (Figure 4 element 44 and Column 9 lines 13-30 describe providing an interface for the healthcare provider to send messages to patients; Figures 12-17 show interfaces through which a patient can send messages to their healthcare provider; Column 11 lines 1-41 describes the app allowing the patient to send video, audio, and text messages to their healthcare provider);

but does not expressly disclose:
the communication channel being a secure communication channel.

However, Eberting teaches that it was old and well known in the art of patient monitoring and communication before the effective filing date of the claimed invention to establish a secure communication channel that allows a healthcare practitioner to communicate directly with their patients ([108], [114], and [197] describe a medical system offering a secure messaging service for communication between healthcare practitioners and patients).
Therefore it would have been obvious to one of ordinary skill in the art of patient monitoring and communication before the effective filing date of the claimed invention to modify the system of Panch to establish a secure communication channel that allows a healthcare practitioner to communicate directly with their patients as taught by Eberting since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case Panch already discloses providing a communication channel that allows a healthcare practitioner to communicate with patients, and having that channel be a secure communication channel as taught by Chu would perform that same function in Panch, making the results predictable to one of ordinary skill in the art (MPEP 2143).

With respect to claim 17, Panch/Eberting teaches the method claim 8. Panch further discloses: 
wherein at least one of the computing devices is configured to provide the second plurality of real time data to the medical network (Figure 31, Column 10 lines 56-67, and Column 14 lines 45-59 describe the patient mobile device providing the patient physiological data).

With respect to claim 18, Panch discloses the claimed system for use by healthcare practitioners and patients for increasing compliance with a prescribed treatment protocol, the system comprising:
at least one server (Figure 1 element 15 and Column 8 lines 28-43 describe a server) designed and configured to:
receive a first plurality of real time data associated with the prescribed treatment protocol (Figure 11, Column 8 lines 12-17, and Column 10 lines 56-67 describe receiving patient responses to medication prompts; Column 10 lines 20-31 and Column 13 lines 55-67 describe receiving activity data connected with a patient regimen; Column 8 lines 28-64 describe a server receiving data from the patient via a network);

generate one or more analyses based on the first plurality of real time data (Column 2 line 64 – Column 3 line 12, Column 8 line 65 – Column 9 line 21, Column 17 lines 24-60, and Column 18 lines 14-27 describe the system generating dashboards which indicate compliance of patients with treatment protocols);

display the one or more analyses (Column 2 line 64 – Column 3 line 12, Column 8 line 65 – Column 9 line 21, Column 17 lines 24-60, and Column 18 lines 14-27 describe the real-time dashboards presented to the healthcare provider which indicate compliance of both groups of patients and particular patients with treatment protocols);

establish a communication channel that allows the healthcare practitioner to communicate directly with their patients (Figure 4 element 44 and Column 9 lines 13-30 describe providing an interface for the healthcare provider to send messages to patients); and

receive a second plurality of real time data, wherein the second plurality of real-time data is associated with one or more compliances with the prescribed treatment protocol (Figure 31, Column 9 lines 32-43, Column 14 lines 45-59, Column 16 line 60 – Column 17 line 3, and Column 24 line 64 – Column 25 line 3 describe the system receiving a plurality of types of patient physiological data related to compliance);

but does not expressly disclose:
the communication channel being a secure communication channel.

However, Eberting teaches that it was old and well known in the art of patient monitoring and communication before the effective filing date of the claimed invention to establish a secure communication channel that allows a healthcare practitioner to communicate directly with their patients ([108], [114], and [197] describe a medical system offering a secure messaging service for communication between healthcare practitioners and patients).
Therefore it would have been obvious to one of ordinary skill in the art of patient monitoring and communication before the effective filing date of the claimed invention to modify the system of Panch to establish a secure communication channel that allows a healthcare practitioner to communicate directly with their patients as taught by Eberting since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case Panch already discloses providing a communication channel that allows a healthcare practitioner to communicate with patients, and having that channel be a secure communication channel as taught by Chu would perform that same function in Panch, making the results predictable to one of ordinary skill in the art (MPEP 2143).

With respect to claim 19, Panch/Eberting teaches the method claim 18. Panch further discloses: 
a medical network communicatively coupled to the at least one server and one or more computing devices via a communications network and wherein the one or more computing devices are configured to be associated with a healthcare practitioner and a patient (Figure 1 element 15 and Column 8 lines 28-43 illustrate and describe a server and network which interfaces with the healthcare provider computer and the patient mobile app).

With respect to claim 20, Panch/Eberting teaches the method claim 18. Panch further discloses: 
wherein the at least one server is configured to store and update one or more profiles associated with healthcare practitioners and patients based on the one or more compliances with the prescribed treatment protocol (Column 8 lines 46-57, Column 15 lines 26-33, and Column 17 lines 24-31 describe the server storing a plurality of types of patient data such as demographic data, compliance data, and regimen data, for retrieval and analysis, i.e. a profile; Figure 3 shows a practitioner dashboard having the specific practitioner’s name and credential along with a list of patients of the provider, while Column 2 line 65 – Column 36 and Column 8 line 65 – Column 9 line 17 describe the system interfacing with the practitioner’s computing system, i.e. the system stores individualized information for the practitioner).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM G LULTSCHIK whose telephone number is (571)272-3780. The examiner can normally be reached 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gregory Lultschik/Examiner, Art Unit 3626